         Case 5:12-cv-01341-G Document 385 Filed 11/20/18 Page 1 of 2



                     UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

IN RE SANDRIDGE ENERGY, INC., )                   Case No. CIV-12-1341-G
SECURITIES LITIGATION,        )                   Relating to All Securities Actions

                                        ORDER

      The matter comes before the Court on certain pretrial motions filed by the parties.

Upon review, the Court

      (1) GRANTS to the extent stated the Motion for Expedited Briefing (Doc. No. 383)1

filed on November 16, 2018, by Defendants Tom L. Ward, Matthew K. Grubb, and James

D. Bennett and Nominal Defendant SandRidge Energy, Inc. (collectively, “Defendants”);

      (2) DIRECTS Lead Plaintiffs Laborers Pension Trust Fund for Northern Nevada,

Construction Laborers Pension Trust of Greater St. Louis, Vladmir Galkin, and Angelica

Galkin (collectively, “Lead Plaintiffs”) to respond on or before 4:00 p.m. CST, Tuesday,

November 27, 2018, to Defendants’ Motion for Protective Order (Doc. No. 380) filed on

November 16, 2018;

      (3) ADVISES Defendants that no replies to Lead Plaintiffs’ response to Defendants’

Motion for Protective Order shall be permitted;

      (4) further ADVISES the parties that the following motions are SET for hearing in

Courtroom No. 304 on Wednesday, November 28, 2018, at 2:00 p.m.:




1
  The parties are ADVISED that this matter and Duane & Virginia Lanier Trust v.
SandRidge Mississippian Trust I, Case No. 15-634-G, have not been consolidated.
Accordingly, the pleadings and papers submitted by the parties should reflect only the
caption of the case in which the pleadings and papers are filed.
         Case 5:12-cv-01341-G Document 385 Filed 11/20/18 Page 2 of 2



              (a) Defendants’ Cross-Motion to Consolidate Discovery (Doc No. 362) filed

on October 5, 2018;

              (b) Lead Plaintiffs’ Cross-Motion to Expand the Number of Deponents or

Coordinate Discovery (Doc. No. 369) filed on October 19, 2018; and

              (c) Defendants’ Motion for Protective Order (Doc. No. 380) filed on

November 16, 2018; and

       (5) ADVISES the parties that counsel with decision-making authority regarding

discovery matters for each party shall appear in person at the hearing.

       IT IS SO ORDERED this 20th day of November, 2018.




                                             2
